Candlee, J.
1. .Regardless of whether the answer to the petition was good as a plea of payment, evidence in support of such a defense was admitted without objection, and it was therefore not error for the court to charge the law on that subject. Howard v. Barrett, 52 Ga. 15; Ratteree v. Chapman, 79 Ga. 574; Savannah Ry. v. Grogan, 117 Ga. 464.
2. While part of the charge excepted to was more or less confusing, it was not made to appear in the motion for a new trial that the complaining party was injuriously affected thereby. The contentions of the parties were fairly submitted to the jury.
3. The evidence leaves much room for doubt on the controlling issues of the case; but there was some evidence from which the jury might fairly have inferred that the settlement shown to have been effected between the plaintiff and the defendant’s intestate covered the matters in controversy in the present action. The trial judge was satisfied with the verdict, and his refusal to grant a new trial on the ground of insufficiency of evidence will not be held error. Judgment .affirmed.

All the Justices concur.